STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                         NO.   2021    KW    1436

VERSUS


JOSEPH      M.       BRISTER                                                       JANUARY      31,    2022




In   Re;             Joseph          M.     Brister,  applying        for     supervisory             writs,

                     22nd     Judicial         District Court,            Parish    of   St.     Tammany,
                     No.    395, 328.




BEFORE:              MCDONALD,            ZANIER,   AND    WOLFE,   JJ.


        WRIT DENIED.


                                                          JMM

                                                          WIL
                                                          EW




COURT      OF    A     EAL,      F    RST    CIRCUIT




                L
        DEPUTY" CLERK                OF   COURT
                     FOR   THE       COURT